     Case 3:19-cv-00898 Document 154 Filed 09/16/21 Page 1 of 2 PageID #: 9005


                                                       FILED: September 16, 2021


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1860 (L)
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant - Appellant

and

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; STATE OF ARIZONA: STATE
OF FLORIDA: STATE OF INDIANA; STATE OF OKLAHOMA: HONEST
ELECTIONS PROJECT

               Amici Supporting Appellant
  Case 3:19-cv-00898 Document 154 Filed 09/16/21 Page 2 of 2 PageID #: 9006


                        _____________________________

                       TEMPORARY STAY OF MANDATE
                        _____________________________

       Under Fed. R. App. P. 41(b), the filing of a timely petition for rehearing

or rehearing en banc stays the mandate until the court has ruled on the petition.

In accordance with Rule 41(b), the mandate is stayed pending further order of

this court.


                                                         /s/Patricia S. Connor, Clerk
